EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing of this statement on Schedule 13G, including any amendments thereto.This Joint Filing Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which shall constitute one and the same instrument. Dated:September 17, 2014 OBSIDIAN MANAGEMENT LLC By: /s/ Carl D. Berg Name: Carl D. Berg Title: Member /s/ Carl D. Berg CARL D. BERG /s/ Carl D. Berg CARL D. BERG, not individually, but solely as trustee of the CARL BERG GST EXEMPT 2012 TRUST and the BERG FAMILY 2010 TRUST /s/ Matthew W. Etheridge MATTHEW W. ETHERIDGE H BROTHERS LLC By: Heyman Enterprise LLC, its managing member By: /s/ Lazarus S. Heyman Name: Lazarus S. Heyman Title: Managing Member HEYMAN ENTERPRISE LLC By: /s/ Lazarus S. Heyman Name: Lazarus S. Heyman Title: Managing Member
